The sixty-
ninth session offers us a theme that invites us to deepen 

exchanges on the development model that we want for 
the world post-2015. The theme, “Delivering on and 
implementing a transformative post-2015 development 
agenda”, is perfectly in line with the theme of the sixty-
eighth session, “The post-2015 development agenda: 
setting the stage”.

At previous sessions, we have acknowledged that 
development through the achievement the Millennium 
Development Goals (MDGs) has not produced the 
expected results for many States. Among the main 
causes for this are the weakness of solidarity in financing 
the Goals; their poor adaptation to the concerns and 
realities of Africa; and the many global financial, 
food, environmental and security crises that arose. The 
unanimously welcomed drafting of a post-2015 agenda 
gave us the opportunity to review the MDGs in greater 
depth and to respond relevantly. Africa, for its part, has 
adopted a Common Position that requires the adherence 
of all States and their partners. This Common African 
Position is part of the Africa Vision 2063. That is why 
my country, Chad, fully supports it and hopes that 
this approach will figure prominently in the post-2015 
agenda.

Unfortunately, we note that on the eve of the 
important post-2015 meeting, the same security risks 
remain. Armed conflicts and the phenomenon of 
terrorism are becoming persistant threats in several 
areas of Africa. They are aggravated by the migratory 
phenomenon that deprives our continent, Africa, of its 
workforce. We must therefore join our efforts to bring 
adequate and energetic responses to these phenomena, 
which dangerously compromise the future of our 
continent.

I take this occasion to hail the upsurge of 
solidarity that we are witnessing on the part of the 
international community in combating terrorism 
and underdevelopment. Africa remains in favour of 
various strategies for security and development in the 
Sahel initiated by the United Nations, the European 
Union and many other organizations. We hope that the 
implementation of these programmes will be effective 
so as to allow our continent to effectively combat these 
ongoing phenomena.

Beyond international support, these security 
challenges require African countries to take their 
security into their own hands by implementing laws 
that will ensure security at the national, regional and 
continental levels. The countries of the Sahel — Burkina 
Faso, Mali, Mauritania, the Niger and Chad — have 
mobilized through the Group of Five countries of the 
Sahel to combine their efforts in building a strong 
system of resilience, good governance, security and 
peace. It is well known that the security of one country 
or region is directly linked to its development, that of its 
neighbours, and thereby to that of the entire continent.

The terrorism summit convened by the African 
Union Peace and Security Council, over which we 
presided on 2 September in Nairobi, was a part of 
these constant efforts. It sought to consider in depth 
the terrorist threat and to agree specific and concrete 
measures to consolidate the efficacy of collective 
actions against this scourge. The summit also gave us 
the opportunity to highlight our solidarity with Kenya 
in particular, and more generally with the East African 
region, which is facing the threat of the terrorist 
Al-Shabaab group.

The decision to create such mechanisms as the 
African Capacity for Immediate Response to Crises 
or the African regional force for the Sahel-Sahara 
and Central Africa, was the fruit of this regional 
and continental resolve to respond appropriately to 
terrorism, which is progressively gaining ground in 
Africa. We call on the countries of the Lake Chad Basin 
Commission to take the necessary measures to bring 
the joint multinational force into operation in order to 
combat the terrorist activities of Boko Haram.

With respect to conflict resolution, Chad continues 
to contribute to peace and reconciliation in Africa. 
This goodwill is borne out by the organization on its 
territory, at Amdjarass in the north, of a forum of peace 
and reconciliation between the warring brothers of 
Darfur. Chad welcomes the holding of the Brazzaville 
forum on reconciliation and inclusive dialogue between 
Central African brothers, where it played an active part 
in seeking solutions to Central African crises.

My country welcomes the inter-Malian dialogue 
towards a definitive return to peace and security in that 
country. It welcomes the reconciliation process under 
way in South Sudan to persuade the South Sudanese 
to take up the peace pipe. We are convinced that 
sincere dialogue and surpassing ourselves are virtues 
that can assist in resolving these issues. My country 
will continue to support this process of dialogue and 
reconciliation.

Regarding the new Libya — a country that has barely 
begun to exist as a homogenous entity after the fall of 
the Al-Qadhafi’s regime and his assassination — the 


violence has intensified and the people live in constant 
fear. Libya’s neighbours are striving to assist that 
brotherly country to recover its stability. The entire 
international community is called upon to act on 
the severe security situation in that country. Libyan 
brothers of different political and social beliefs must 
understand that peace can come only from the Libyans 
themselves. They must therefore resolutely commit to 
a political settlement, the only proper path to ensure 
peace, unity and territorial integrity for Libya.

Chad, a neighbouring country of Libya, the Central 
African Republic, the Sudan and Nigeria, is hosting 
hundreds of thousands of refugees and displaced 
persons who have fled armed conflicts or terrorist 
threats. Since 2003, we have welcomed more than 
500,000 refugees from these neighbouring countries 
and more than 200,000 Chadians repatriated from 
Libya and the Central African Republic for security 
reasons, including displaced Chadians. A national plan 
for global response developed by the Government and 
its technical and financial partners has been adopted 
and is being implemented, but it requires the financial 
and material support of the international community.

These various conflict situations are compounded 
by other, no less important challenges such as poverty, 
underdevelopment and illnesses. I note in particular the 
severe Ebola crisis affecting certain countries on the 
African continent, ravaging populations and gravely 
affecting the economies concerned. Chad will make 
its financial contributions to these countries. The 
international community must act, and act quickly, 
in a coordinated manner as the Ebola virus knows no 
borders. I commend the upsurge of solidarity on the 
part of the international community in containing the 
spread of this scourge.

Beyond Africa, we call for a peaceful resolution 
to the conflicts in Ukraine and Syria, and between 
Israel and Palestine, to name but a few. On Palestine 
specifically, we feel that the disproportionate use of 
force and the human and material damage incurred 
in Gaza are unacceptable and challenge the human 
conscience. It is extremely urgent to find a solution 
to this conflict, which has lasted for far too long. We 
therefore call on all parties for restraint and dialogue in 
order to reach a just, global and lasting solution.

Regarding the embargo to which Cuba has been 
subject for many years, we once again reiterate our call 
for it to be lifted, pure and simple.

Peace, stability and development are intrinsically 
linked to respect for laws and universal shared values, 
of which justice is the basis. Nevertheless, we note 
with regret that these universal principles are not often 
respected, especially by the powerful of this world. This 
is the case for the International Criminal Court, which, 
instead of being neutral, impartial and independent, 
seems more to practise double standards and only 
pursues the weak. Some 90 per cent of indictees are 
Africans.

The debate on the reform of the Security Council 
must be concluded, taking into account the interests and 
concerns of all States so that it reflects the actual makeup 
of the world. It is unjust that a billion inhabitants live in 
the only continent without a permanent representative 
in that organ.

At the national level Chad has a national development 
plan for 2013-2015 and a national programme for food 
security which seek to ensure resilient and emerging 
development by 2025, supported by sustainable and 
diversified sources of growth that create added value 
and employment. The plan ensures that each Chadian 
has appropriate access to basic social services, decent 
housing and to adequate training opportunities. I 
again thank all our partners who announced their 
participation in financing these two programmes at the 
Paris conference in June.

In order to promote a serene climate in national 
political life Chad has implemented mechanisms for 
political governance, the latest of which is the national 
framework for political dialogue created in April 2013. 
This mechanism is better adapted to current political 
events as it includes civil society along with political 
parties. These mechanisms have led to stability 
conducive to economic and social development in a 
country where challenges remain considerable.

To improve governance, Chad has adhered to the 
monitoring mechanism of the African Union and the 
Extractive Industries Transparency Initiative. That 
adherence clearly demonstrates our resolve to manage 
our national resources in complete transparency. Chad 
will continue to work to consolidate the rule of law and 
good governance through substantial reforms of its 
institutions, to combat unemployment by creating jobs 
for youth, and to combat poverty and food insecurity.

